

EX 10.1


 


FIRST AMENDMENT TO TERM LOAN AGREEMENT


THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is dated as of
December 13, 2019 among PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), the Lenders party hereto and MUFG BANK, LTD., as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Loan Agreement (as defined below).


R E C I T A L S


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Term Loan Agreement, dated as of December 14, 2018
(as may be amended or modified from time to time, the “Loan Agreement”);


WHEREAS, the Borrower has requested certain modifications to the Loan Agreement
as described below; and


WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
agree to such modifications, subject to the terms set forth herein as more fully
set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T


1.Amendments to Loan Agreement. Effective as of the First Amendment Effective
Date (as defined below) and subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Loan Agreement is hereby amended as
follows:


(a)
Section 1.1 of the Loan Agreement is hereby amended by inserting the following
new definitions in the appropriate alphabetical order:



“Covered Party” has the meaning set forth in Section 11.23.


“First Amendment Effective Date” means December 13, 2019.


“QFC Credit Support” has the meaning set forth in Section 11.23.


“Replacement Rate” has the meaning set forth in Section 3.10(b).


“SEC Reports” means (i) the Annual Report on form 10-K of the Borrower for the
Fiscal Year ended December 31, 2018, and (ii) the Quarterly Reports on Form 10-Q
of the Borrower for the Fiscal Quarters ended March 31, 2019, June 30, 2019, and
September 30, 2019.


“Supported QFC” has the meaning set forth in Section 11.23.





--------------------------------------------------------------------------------






“U.S. Special Resolution Regimes” has the meaning set forth in Section 11.23.


(b)
Section 1.1 of the Loan Agreement is hereby amended to amend and restate the
following definitions in the appropriate alphabetical order:



“Applicable Percentage” means, (a) for Eurodollar Loans, 0.95% per annum and (b)
for Base Rate Loans, 0.00% per annum.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person)) approved by the Administrative Agent and
the Borrower (such approval not to be unreasonably withheld or delayed);
provided that (i) the Borrower’s consent is not required during the existence
and continuation of a Default or an Event of Default, (ii) approval by the
Borrower shall be deemed given if no objection is received by the assigning
Lender and the Administrative Agent from the Borrower within five Business Days
after notice of such proposed assignment has been delivered to the Borrower and
(iii) no Ineligible Institution shall be an Eligible Assignee.


“Eurodollar Base Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 3.10(b), for any Interest Period as to any
Eurodollar Loan, (i) the rate per annum determined by the Administrative Agent
to be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time), two (2) Business Days prior to
the commencement of such Interest Period, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays the LIBO Rate for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the commencement of such Interest Period; provided
that if LIBO Rates are quoted under either of the preceding clauses (i) or (ii),
but there is no such quotation for the Interest Period elected, the LIBO Rate
shall be equal to the Interpolated Rate; provided further that if any such rate
determined pursuant to this definition (including, without limitation, any
Replacement Rate with respect thereto) is below zero, such rate shall be deemed
to be zero for the purpose of this Loan Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “Eurodollar Base
Rate” shall be subject to Section 3.10.


Each calculation by the Administrative Agent of the Eurodollar Base Rate shall
be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Loan Agreement entered into in accordance with Section 3.10(b), in the
event a Replacement Rate with respect to the Eurodollar Base Rate is
implemented, then all references herein to the Eurodollar Base Rate shall be
deemed to be references to such Replacement Rate.




2

--------------------------------------------------------------------------------




“Maturity Date” means June 11, 2021.


(c)
Section 3.2(a) of the Loan Agreement is hereby amended to amend and restate the
first sentence thereof in its entirety to read as follows:



“All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.”


(d)
Section 3.10 of the Loan Agreement is hereby amended by inserting the following
clause at the beginning thereof:



“Unless and until a Replacement Rate is implemented in accordance with clause
(b) below,”


(e)
Section 3.10 of the Loan Agreement is hereby amended by adding “(a)” before the
first paragraph and by inserting the following new clause (b):



“(b)    Notwithstanding anything to the contrary in Section 3.10(a) above, if
the Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.10(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.10(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Administrative Agent (or the Required Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Loan Agreement and
the other Loan Documents shall be amended solely with the consent of the
Administrative Agent, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 3.10(b).
Notwithstanding anything to the contrary in this Loan Agreement or the other
Loan Documents (including, without limitation, Section 11.6), such amendment
shall become effective without any further action or consent of any other party
to this Loan Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the
Administrative Agent in connection with this clause (b), the Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).”


(f)
The proviso at the end of the second to last sentence in Section 11.6 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:



“and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Loan Agreement or any other Loan Document and (ii) the Administrative Agent
may, without the consent of any Lender, enter into amendments or modifications
to this Loan Agreement or any of the other Loan Documents or enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement the Replacement Rate or otherwise effectuate
the terms of Section 3.10(b) in accordance with the terms of Section 3.10(b).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder.”


(g)
Section 11 of the Loan Agreement is hereby amended by inserting the following as
Section 11.23 at the end thereof:



“11.23     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if the Supported QFC
and the Loan Documents were governed by the laws of the United States or a state
of the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.


(b)    As used in this Section 11.23, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
  
2.Effectiveness. This Amendment shall be effective as of the date first written
above; provided that on or before such date the Administrative Agent shall have
received:


(a)
copies of this Amendment duly executed by the Borrower, the Administrative Agent
and the Lenders; and



(b)
payment of the fees and expenses of counsel for the Administrative Agent in
connection with this Amendment.

 
3.Ratification of Loan Agreement. The term “Loan Agreement” as used in each of
the Loan Documents shall hereafter mean the Loan Agreement as amended and
modified by this Amendment and as amended and modified from time to time
hereafter. Except as herein specifically agreed, the Loan Agreement, as amended
by this Amendment, is hereby ratified and confirmed and shall remain in full
force and effect according to its terms. Each party hereto acknowledges and
consents to the modifications set forth herein and agrees that, other than as
explicitly set forth in Section 1 above, this Amendment does not impair, reduce
or limit any of its obligations under the Loan Documents (including, without
limitation, the indemnity obligations set forth therein) and that, after the
date hereof, this Amendment shall constitute a Loan Document.
 


3

--------------------------------------------------------------------------------




4.Authority/Enforceability. The Borrower represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or similar laws affecting creditors’ rights generally or by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment that has not been obtained or completed.


5.Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that (a) the representations and warranties
of the Borrower set forth in Section 6 of the Loan Agreement, as amended by this
Amendment, are true and correct as of the date hereof, unless they specifically
refer to an earlier date, except that all references in Section 6.7 of the Loan
Agreement to December 21, 2017 shall be changed to December 31, 2018 for
purposes hereof, (b) no event has occurred and is continuing which constitutes a
Default or an Event of Default, and (c) it has no claims, counterclaims,
offsets, credits or defenses to its obligations under the Loan Documents, or to
the extent it has any, they are hereby released in consideration of the
Administrative Agent and the Lenders party hereto entering into this Amendment.


6.No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Loan Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would be reasonably expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.


7.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (.pdf) shall be
effective as an original.


8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


4

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




BORROWER:
 
PNM RESOURCES, INC.,
a New Mexico corporation


By:     /s/ Joseph D. Tarry                
Name: Joseph D. Tarry                
Title:     Vice President, Controller and Treasurer    






Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------






LENDERS:
 
MUFG BANK, LTD.,
individually in its capacity as a Lender and in its capacity as Administrative
Agent


By:____/s/ Vlet-Linh Fujitaki _______________
Name:__Vlet-Linh Fujitaki__________________
Title:___Vice President_____________________
 




Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:____/s/ Gregory R. Gredvig_______________
Name:__Gregory R. Gredvig_________________
Title:___Director __________________________
 


Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON,
as a Lender


By:_____/s/ Molly H. Ross__________________
Name:___Molly H. Ross____________________
Title:____Vice President____________________
 




Signature Page to First Amendment to Term Loan Agreement

